Clifford F. Brown, J.,
dissenting. In my view, the service of summons *335by publication was sufficient and valid. “Reasonable diligence” to ascertain the residence of defendant was made by the plaintiff. The court of appeals correctly noted that “reasonable diligence” as defined by Black’s Law Dictionary (5 Ed. 1979), at 412, means, “[a] fair, proper and due degree of care and activity, measured with reference to the particular circumstances; such diligence, care, or attention as might be expected from a man of ordinary prudence and activity.”
“Reasonable diligence” does not require an exasperatingly intense effort be focused on the discovery of a defendant’s address but only that fair and proper care be used “[in] reference to the particular circumstances.” This reference to the circumstances is an important element in the case presently before the court. In this case the appellant had known almost twenty months before institution of suit that he had been involved in an accident in which he injured the appellee’s husband. He knew appellee’s husband had made contact, through counsel, with his insurance agency. In the face of all this pressure of a pending lawsuit the appellant moved his residence less than three full months after the accident.
The court of appeals found the fact of appellant’s move and his failure to give any notice of this move to appellee of provide a forwarding address at his post office as evidence of an attempt by the appellant to conceal himself and avoid service of process.
This court holds that the efforts of the plaintiff to ascertain the residence and whereabouts of the defendant did not constitute “reasonable diligence.” However, in an opinion which will create future confusion for the Bench and Bar, this court sets no standards and gives no combination of facts which would constitute “reasonable diligence” to make service by publication valid. The court’s decision today should make one guess that “reasonable diligence” to satisfy this court, for a valid service by publication, might mean that every plaintiff or his counsel should become a Sherlock Holmes or employ his exhaustive expert investigative techniques, perhaps supplemented by a trained dog with a keen scent, in attempting to locate the residence of every elusive defendant before service by publication is attempted.
Certain salient procedural facts should be noted in appraising the validity of the trial court’s dismissal of the action. Defendant filed a motion for summary judgment asserting insufficiency of service of process by publication on defendant and that the “legal basis for this motion is that the Court lacks jurisdiction of the person of this defendant,” and further stating that “[t]his motion is made pursuant to Rule 56 (B).” An affidavit of Vernon Smith was attached. The trial court noted that the action came on for hearing upon the motion for summary judgment, and entered summary judgment in the following language:
“It is ordered and adjudged that the plaintiff take nothing and that the action be dismissed for failure of service of process.”
The arguable insufficiency of service of process on defendant was not *336subject to a motion for summary judgment. This is apparent upon analyzing Civ. R. 56 (B) upon which defendant posited his motion which reads:
“A party against whom a claim * * * is asserted * * * may at any time, move with or without supporting- affidavits for a summary judgment in his favor as to all or any part thereof. * * *”
Defendant’s attack was on the sufficiency of process upon himself. This challenge is properly covered by a motion to dismiss the complaint under Civ. R. 12 (B)(2) and (5) which read:
“(B) Every defense, in law or fact, to a claim for relief in any pleading, * * * shall be asserted in the responsive pleading thereto if one is required, except that the following defenses may at the option of the pleader be made by motion: * * * (2) lack of jurisdiction over the person, * * * (5) insufficiency of service of process * *
The fifth sentence of Civ. R. 12 (B)3 authorizes a motion to dismiss for failure to state a claim upon which relief can be granted (Civ. R. 12[B][6]) to be converted into a motion for summary judgment, but it does not authorize a motion to dismiss grounded on insufficiency of service of process (Civ. R. 12[B][5]) or lack of jurisdiction of the person (Civ. R. 12 [B][5]) to be converted into a motion for summary judgment. This is in accord with an extension of our holding in Velotta v. Leo Petronzio Landscaping, Inc. (1982), 69 Ohio St. 2d 376 [23 O.O.3d 346], paragraph three of the syllabus, that a motion to dismiss on the bar of the statute of limitations is erroneously granted when the complaint does not conclusively show on its face that the action is barred by such statute of limitations. Cf. Scheer v. Air-Shields Inc. (1979), 61 Ohio App. 2d 205 [15 O.O.3d 321],
The case here constituted a dismissal of the action for lack of jurisdiction over the person (Civ. R. 12[B][2]) for alleged insufficiency of service of process (Civ. R. 12[B][5]). A court is under a mandatory duty to dismiss a suit over which it has no jurisdiction. When a court must dismiss a case for lack of jurisdiction the court should not adjudicate the merits of a claim.
Since the granting of summary judgment is a disposition on the merits of the case, a motion for summary judgment is not the appropriate procedure for raising the defense of lack of jurisdiction. Stanley v. Central Intelligence Agency (C.A. 5, 1981), 639 F. 2d 1146; Kowalezyk v. Walsh (D. Mass. 1979), 482 F. Supp. 959. If a party files a motion for summary judgment for lack of jurisdiction over his person, the motion should be considered as a Civ. R. 12 (B)(2) motion, a motion which is determined otherwise than on the merits. Kemper v. Rohrich (D. Kan. 1980), 508 F. Supp. 444.
Even the defense of lack of jurisdiction over the subject matter (Civ. R. *33712[B][1]) is not appropriately raised by a motion for summary judgment. Summary judgment terminates the action on the merits whereas the motion to dismiss for lack of jurisdiction over the subject matter terminates the action other than on the merits. However, a court may treat a mislabeled motion for summary judgment as a motion to dismiss for lack of jurisdiction pursuant to Civ. R. 12 (B)(1). Capital Industries-EMI, Inc. v. Bennett (C.A. 9, 1982), 681 F. 2d 1107; Mortorano v. Hertz Corp. (E.D. Pa. 1976), 415 F. Supp. 295.
Even where a trial court’s order dismisses the case for want of jurisdiction grounds as well as for a failure to state a claim on which relief could be granted, the trial court should dismiss only on the jurisdictional grounds under Civ. R. 12 (B)(1) without reaching the question of failure to state a claim under Civ. R. 12 (B)(6). Dismissal with prejudice for failure to state a claim is a decision on the merits and essentially ends the plaintiff’s lawsuit, whereas a dismissal on jurisdictional grounds alone is not on the merits and permits the plaintiff to pursue his claim in the same or in another forum. Hitt v. Pasadena (C.A. 5, 1977), 561 F. 2d 606.
In view of the unanimous sound judicial analysis by our sister, the federal judiciary, of the consequences of dismissal of an action for lack of jurisdiction over the person or for insufficiency of service of process, we must conclude that under Civ. R. 41 (B)(4) such dismissal “shall operate as a failure otherwise than on the merits.” In that event the plaintiff has the right to take advantage of R.C. 2305.19, savings in case of reversal, and may file a new action within one year after the date of reversal by this court of the decision of the court of appeals.4 See Meisse v. McCoy’s Admr. (1867), 17 Ohio St. 225; Hershner v. Deibig (1939), 64 Ohio App. 328 [18 O.O. 134]; Albers v. Great Central Transport Corp. (C.P. 1945), 17 Ohio Supp. 116 [32 O.O. 200]. Denial to plaintiff of his right to file a new action under R.C. 2305.19 would and should invite a collateral attack by him of the dismissal in the federal court on the grounds of denial of due process of law under the Fifth and Fourteenth Amendments to the United States Constitution.
Thus, our decision today approves manipulation of procedural rules by a defendant, perhaps better described as a game of cat and mouse. The only consequence is that the day of reckoning is postponed, so that the court avoids reaching a decision on the substantive law. Such is not the purpose of justice and of the judicial system. Cf. Chadwick v. Barba Lou, Inc. (1982), 69 Ohio St. 2d 222 [23 O.O.3d 232],
The court’s decision, by approving dismissal of the action, conflicts with *338the rationale of our recent opinion in Baker v. McKnight (1983), 4 Ohio St. 3d 125, where service of summons was attempted upon a decedent, but after the statute of limitations had run service perfected on decedent’s administratrix was deemed legally sufficient.
J. P. Celebrezze, J., concurs in the foregoing dissenting opinion.

 The fifth sentence of Civ. R. 12 (B) reads as follows:
“When a motion to dismiss for failure to state a claim upon which relief can be granted presents matters outside the pleading and such matters are not excluded by the court, the motion shall be treated as a motion for summary judgment and disposed of as provided in Rule 56.”


 The pertinent part of R.C. 2305.19 provides:
“In an action commenced, or attempted to be commenced, if in due time a judgment for the plaintiff is reversed, or if the plaintiff fails otherwise than upon the merits, and the time limited for the commencement of such action at the date of reversal or failure has expired,' the plaintiff, or, if he dies and the cause of action survives, his representatives may commence a new action within one year after such date. * * *”